Citation Nr: 1530103	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for varicose veins of the right lower extremity prior to November 15, 2012.

2. Entitlement to an evaluation in excess of 20 percent for varicose veins of the right lower extremity beginning November 15, 2012.

3. Entitlement to an evaluation in excess of 10 percent for varicose veins of the left lower extremity prior to November 15, 2012.

4. Entitlement to an evaluation in excess of 20 percent for varicose veins of the left lower extremity beginning November 15, 2012.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi, which continued 10 percent ratings for varicose veins in the left and right lower extremities. 

In October 2012, the Board remanded the claim to afford the Veteran the opportunity to provide information regarding private surgical treatment from August 2008 and to authorize VA to obtain any records of treatment.  In addition, the claim was remanded for an examination to assess the current severity of her disabilities.

Thereafter, in February 2013, the RO raised the Veteran's disability ratings for each lower extremity from 10 percent to 20 percent.

In December 2013, the Board remanded the claim again to seek renewed authorization from the Veteran to request the private surgical treatment records from August 2008 upon determining the doctor had moved to a new address, and to afford her a new VA examination.  

In September 2014, the Board again remanded the claim for extraschedular evaluation consideration.  The case has now been returned to the Board for further appellate action.  Accordingly, the Board must again remand the claim to obtain compliance with the September 2014 remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand the case again because the AOJ did not comply with the remand directives issued by the Board in the May 2013 remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to substantial compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2014 remand, the Board directed the AOJ to forward the increased ratings claims to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected varicose veins of the right lower extremity prior to November 12, 2012, and in excess of 20 percent thereafter, pursuant to the provisions of 38 C.F.R. § 3.321(b).  The Board also requested that the Director consider the assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected varicose veins of the left lower extremity prior to November 12, 2012, and in excess of 20 percent thereafter, pursuant to the provisions of 38 C.F.R. § 3.321(b).  The record does not show that the claims have been forwarded to the Director of the Compensation and Service for such consideration.  In January 2015, a Supplemental Statement of the Case was issued which acknowledges the Board remand directives regarding obtaining private treatment records, but makes no mention of the extraschedular considerations of the remand.  Therefore, there has not been substantial compliance with the September 2014 remand directives.

Additionally, in June 2015, the Veteran submitted an authorization for the release of private medical records.  An attempt should be made to obtain these records.



Accordingly, the case is REMANDED for the following action:

1. Request the private medical records referenced by the Veteran's June 2015 authorization.  If any records are not available, the Veteran should be notified of such.

2. Then, forward the increased ratings claims to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected varicose veins of the right lower extremity prior to November 12, 2012, and in excess of 20 percent thereafter, pursuant to the provisions of 38 C.F.R. § 3.321(b).  The Director should also consider the assignment of an extraschedular rating in excess of 10 percent for the Veteran's service-connected varicose veins of the left lower extremity prior to November 12, 2012, and in excess of 20 percent thereafter, pursuant to the provisions of 38 C.F.R. § 3.321(b).

3. If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




